05/25/2021



                                                                                           Case Number: DA 21-0208




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0208

IN RE THE MARRIAGE OF:

ERIN E. NELSON,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

CHAD M. NELSON,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Christopher J. Gillette, whose name appears next on
the list of attorneys desiring appointment as mediators for Domestic Relations appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 25, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Dana Charles Christian, Rebecca Robyn Swandal,
       Kevin S. Brown, Christopher J. Gillette